Citation Nr: 1545496	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  12-08 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral neuropathy of the lower extremities, including the feet and buttocks, to include as secondary to herbicide exposure and service-connected scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1968 to February 1969, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in May 2015.  A transcript is of record.


FINDING OF FACT

The Veteran's bilateral neuropathy of the lower extremities, including the feet and buttocks, manifested many years after the Veteran's discharge from service and is not otherwise shown to be etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral neuropathy of the lower extremities, including the feet and buttocks, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The notice requirements were met by means of a July 2010 letter.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of post-service VA and private treatment.  He also was examined for VA purposes in August 2010.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the VLJ hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.  The diseases associated with Agent Orange exposure for these purposes include early-onset peripheral neuropathy, which must have manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii), 3.309(e) (2014).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran does not contend, nor do the service records show, that the Veteran's bilateral neuropathy of the lower extremities, including the feet and buttocks, began during service.  

The Veteran contends that his bilateral neuropathy of the lower extremities, including the feet and buttocks, is a result of his exposure to Agent Orange in service.  

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to Agent Orange.  However, the record contains no evidence showing that the Veteran's neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  His peripheral neuropathy was not shown to be manifested until many years following his discharge from service.  At the August 2010 VA examination, the Veteran reported that he had numbness and tingling in the lower extremities since 2005.  This is confirmed by VA treatment records, which noted the Veteran's neuropathy began in 2005.  At the May 2015 travel board hearing, the Veteran contended that he noticed the symptoms of neuropathy in the 1990s.  Although obviously earlier than 2005, this is still far removed from the first year following his service in Vietnam.  Accordingly, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

At the May 2015 travel board hearing, the Veteran testified he did not know if his neuropathy was related to his service-connected burn scars.  As the Veteran is service-connected for burn scars on his right and left thighs, the Veteran was provided a VA examination in August 2010 to address this question.  Since this showed sensory examination findings were normal, there was no neuropathy to relate to the scars.  Rather, the Veteran's complaints were considered consistent with meralgia paresthesia which the examiner advised is not the type of numbness and tingling associated with scars.  Given the examiner's expertise and opinion that the findings were not of the sort associated with scars, it may be reasonably concluded the Veteran's condition was neither caused nor aggravated by his service connected disability.  

Other records likewise show the condition is unrelated to service, with a private treatment provider indicating in April 2010, that it was hereditary or idiopathic, and a VA physician suggesting in October 2010, a relationship to alcohol.  

Because the Veteran is not shown to possess the medical knowledge to attribute his bilateral neuropathy of the lower extremities to any specific instance of his military service, including Agent Orange exposure, or to his service-connected scars, his lay statements to that effect are not probative. 

In sum, the evidence does not show that the Veteran's claimed bilateral neuropathy of the lower extremities is related to the Veteran's service or service-connected disability.  Accordingly, the appeal is denied.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for bilateral neuropathy of the lower extremities, including the feet and buttocks, to include as secondary to herbicide exposure and service-connected scars is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


